Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 12/10/2020, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-4, 9-12, 14, 16 are pending in this application.
Claim 14 has been withdrawn.
Claims 9, 11, 12, 16 have been amended.
Claims 6-8 have been cancelled.
Claims 1-4, 9-12, 16 have been rejected. 

Claim Rejections - 35 USC § 112
4.    The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

5.    Claims 1 -4, 6-12, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.    Regarding independent claim 1, claim 1 recites “premature”. It is unclear and is not defined in the specification what is meant by the term “premature”. The term ‘premature’ is broad and it includes about the time range close from fruiting to ripening the fruit. There is no explanation in the specification, which period and what parameters to be considered to conclude that the fruit is ‘pre-matured’, which renders independent claim 1 indefinite.
The amendment of the amended claim 1 to “reduce both a sour and a bitter” taste address premature and HLB infected fruit. 
The reason is it is always to be considered that HLB infected oranges are bitter definitely (Shea et al. discloses that HLB infected fruit contains an enhanced amount of 

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.

d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.    Claims 1-3, 9-11, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Backes et al. US 2013/0078192 in view of NPL Albertini et al. (in J Agric. Food Chem. 54: 8335-8339, 2006) in view of Shea et al. US 2014/0348992 and further in view of evidentiary prior art by Chu et al. US 2006/0105089 and further in view of evidence given by NPL Kryger et al (in Frey and Rouseff; Book entitled Natural Flavors and Fragrances ACS Symposium Series; Washington DC , Chapter 11, pages 161-172, 2005).

10.	Regarding claim 1, Backes et al. discloses the method and the use of and effective amount of one or plurality of neoflavonoids of formula (I) (in Bakes et al, at least in [0013], R1 and R2 can be H or OH in [0032], [0038], in [0035] e.g. physiologically acceptable salt, in [0013] and in [0013], [0036], e.g. E denotes OH or linked with O linkage; [0039] discloses that two directionally adjacent R1 and R2 together represent one OCH20 group; in [0027], “*” represents a chiral carbon atom) for masking the bitter taste of a plurality of bitter substances, particularly hesperidin, naringin and limonin from citrus fruits (at least in Abstract, [0006],[0024], [0103], [0127], claim 1 of Backes et al.) including orange fruits also ([0006] e.g. oranges). Bakes et al. also discloses that the bitter taste substances can be present in various parts of the fruit including fruit peel also ([0127]).

However, in order to address the amended claim limitation of both the “sour and bitter taste”, examiner has used secondary prior arts to address that both the bitterness and sourness of the citrus food product as claimed in amended claim 1  is contributed the most by the premature and HLB infected fruits as discussed below.
Therefore, Backes et al., is silent about “to reduce both the sour and bitter taste of component (a)” as claimed in amended claim 1. 
NPL Albertini et al. discloses that acidity is reduced with the increased amount of sugar during maturation of orange etc. (at least Under, page 8335 Introduction). Therefore, sour taste is contributed more if the orange is more premature compared to the relatively matured fruit (i.e. it can be wrt age). 
Shea et al. discloses that HLB infected fruit contains an enhanced amount of bitter taste (at least in [0002], [0009], [0067]).
As discussed above, Backes et al. discloses the method and the use of and effective amount of one or plurality of neoflavonoids of formula (I) (in Bakes et al, at least in [0013]).

Therefore, one of ordinary skill in the art would have been motivated to modify Backes et al. to utilize the premature and/or HLB infected fruit with minimal infection which can be even at the premature stage (not ripe) in order to use the premature and/or HLB infected fruit in a cost effective manner by debittering and deacidifying in order to have good taste of the final juice product.
Regarding the claim limitation of “at least 0.1 ppm of limonin” as claimed in amended claim 1, Backes et al. discloses that the bitter substance include limonin ([0127], [0128], [0220]). It is also evidenced by Chu et al. that citrus peel juice has 5 ppm to 100 ppm of the limonoid limonin from traditional grapefruit juices ([0042]). As discussed, the term ‘premature’ is broad and it includes about the time range close from fruiting to ripening the fruit. Therefore, the citrus peel juice having 5-ppm limonoid as evidenced by Chu et al. includes premature fruit also.
Regarding the claim limitation of “at least 5 ppm of polymethoxylated flavanones” as claimed in amended claim 1, Backes et al. is silent about Citrus fruit contains polymethoxylated flavonones (PMF). It is evidenced by NPL Kryger et al. that citrus peel has PMF in an amount from  2 to 20 ppm in citrus fruit (page 162) and in an amount from 4000-5000 ppm present in citrus peel oil and depends on the type of (origin) citrus fruit (at least in page 166). 

Regarding the claim limitation of “at least 200 ppm of hesperidin” as claimed in amended claim 1, Backes et al. discloses that the bitter substance include hesperidin ([0127], [0128], [0220]). The amount of hesperidin from orange peel can be about 1400 ppm ([0087]) when citrus peel by-product is transformed to citrus juice product ([0018]) is used to isolate in the juice as is evidenced by the evidentiary reference by Chu et al. As discussed, the term ‘premature’ is broad and it includes about the time range close from fruiting to ripening the fruit. Therefore, the citrus peel juice having 1400-ppm hesperidin as evidenced by Chu et al. includes premature fruit also.
As the food product is from citrus fruits and contain citrus peel, therefore, one of ordinary skill in the art can optimize the amount in order to have the amount of limonin and hesperidin in the end product. It is also to be noted that the amount in the final food product depends on the amount of citrus peel is used in the composition. Therefore, as Backes et al. discloses that citrus peel can be present in the food ([0127]), therefore, it will have “at least 0.1 ppm limonin” and “at least 200 ppm hesperidin” as claimed in amended claim 1 and it depends on the type (origin) of orange it is within the skill of one 
Therefore, the precise amount of limonin, polymethoxylated flavanones, hesperidin would have been considered a result effective variable because it depends on the sources of orange as evidenced by NPL Kryger et al. (PMF amount varies , at least on page 166) and for hesperidine (Backes et al. bitterness depends on hesperidin, [0127], [0128]), type of e.g. age of fruit (i.e. type of premature) and degree of HLB infected orange by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of these flavanones in Backes et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired type of premature and HLB infected orange etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11.    Regarding claims 2, 3, Backes et al. disclose the juice can be citrus fruit juice (in [0003] of Backes et al.) which can be any fruit juices including premature fruit also. It is known that juice is a drink to meet claim 3.



13.    Regarding claim 10, Backes et al. discloses identical compound (I) (at least in [0013] e.g. if R1 is H in [0032], the formula (I) in [0013] is identical to claimed formula II) which meets the structure and formula (II) of the compounds of claimlO. Backes et al. also discloses E each denotes OH or both E together denote O (in [0036]) to meet claim 10. Backes et al. also discloses that ([0039]) discloses that two directionally adjacent R1 and R2 together represent one 0CH20 group (at least in [0027], [0039]) to meet claim 10.

14. 	Regarding claim 11, Backes et al. discloses that the configuration of chiral carbon marked with star (*), and the formula includes (5) ([0076]) which meets (9) of claim 11, (6) ([0077]) which meets (10) of claim 11, and likewise ([0078], [0079], represents claimed (11), (12) and [0088], [0089] represent claimed (29), (30) and [0092], [0093] of Backes et al. represents claimed (41), (42) of claim 11. It is also to be noted that the disclosure that R2 independently of the other residues R2, denotes hydrogen, hydroxyl, methoxy ([0058] and including [0059]-[0073] would meet the claimed formulas (II) of claim 11). However, “a neoflavonoid” of claim 11 is met by Backes et al.



16.    Regarding claim 16, Backes et al. discloses that the formula II is derived from (in claim 3 of Backes et al.) and preferred formula includes some formula (II) also ([0172]) and also discloses that the formula (I) is preferably used according to the invention that are in each case selected from the group consisting of formula (II) ([0055]), preferably formula (ll-A) ([0062]) which is (nothing but) E of formula (I) each denote OH or both E together denote oxygen ([0057] and claim 3 of Backes et al.) and with some modifications (at least in [0057]-[0062]). Therefore, if we consider the disclosure as a whole and compounds of formula (1) and (2) can be used as a mixture ([0051]), then the above mentioned broad disclosure in combination with the disclosed broad range amount of formula (I) ([0193]) can be used by one of ordinary skill in the art to optimize the amounts in order to achieve the desired amount of neoflavonoid of formula (II) to achieve desired effect of masking of bitter taste etc.
Absent showing of unexpected results, the specific amount of neoflavonoid (II) is not considered to confer patentability to the claims. As the reduction of bitter taste is variable that can be modified, among others, by adjusting the amount of neoflavonoid (II), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As .

17. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Backes et al., US 2013/0078192 in view of secondary prior arts of record as applied to claim 2 and further in view of Lorenzen et al. USPN 1358960.

18.    Regarding claim 4, Backes et al. disclose the juice can be citrus fruit juice (in [0003] of Backes et al.)
Backes et al. is silent about the food product is dessert.
Lorenzen et al. discloses that fruit juices can be used to make desserts also in order to have desired choice of food product for end use (page 2 col 1 lines 35-40 and col 2 lines 1-5).
One of ordinary skill in the art before the effective filling date of they claimed invention would have been motivated to modify fruit juice of Backes et al. to include the teaching of Lorenzen et al. to make desserts from fruit juice in order to have desired choice of food product for end use (page 2 col 1 lines 35-40 and col 2 lines 1-5).

19.    Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Backes et al., US 2013/0078192 in view of secondary prior arts of record as applied to claim 2 and further in view of Rivoche et al. USPN 2791508.

20.   	 Regarding claim 4, Backes et al. disclose the juice can be citrus fruit juice (in [0003] of Backes et al.)
Backes et al. is silent about the food product is dessert.
Rivochi et al. discloses that fruit juices can be used to make desserts jelly also in order to have desired choice of food product for end use (at least in Fig 21 and col 18 lines 5, 15-25, line 45).
One of ordinary skill in the art before the effective filling date of they claimed invention would have been motivated to modify fruit juice of Backes et al. to include the teaching Rivochi et al. to use fruit juices to make desserts jelly also in order to have desired choice of food product for end use (at least in Fig 21 and col 18 lines 5, 15-25, line 45).

Response to arguments

21.	Applicants arguments and amendments related to 112 second paragraph rejection of independent claim 1 and dependent claims depend on claim 1 have been considered. However, as argued by the applicants that mature is ripe and the weblink as presented in #3 of declaration states that it depends on few variable factors 

22.	Applicants’ arguments and amendments related to claims 9, 11 overcome 112 second paragraph rejections of record. 

23.	Applicants arguments and amendments overcome 102 rejections of record.

24.	Applicants’ amendment of claim 1 by incorporating cancelled claims 6-8 has been addressed using the respective secondary /evidentiary prior arts used for cancelled claims 6-8. However, an additional amendment “to reduce both a sour and a bitter taste of component (a)’, as because Backes et al. has primary focus on bitter taste contributed by fruit (can be any fruit) is disclosed, therefore, examiner used a new secondary prior art/evidentiary prior art to address that premature and HLB infected orange contributes the most combined “both sour and bitter taste”. 

25.	Applicants’ arguments I-II on pages 12-14, remarks section are addressed below:

I. The art Does Not Mention Premature and/or HLB-infected Oranges.
In response, examiner addressed in the last office action. However, examiner included new secondary prior arts and evidentiary references due to amendment of both a sour and a bitter taste of component (a)”, and addressed more detail and more specifically both the Premature and/or HLB-infected Oranges” in order to address amended claim limitation of “to reduce both a sour and a bitter taste of component (a)” of claim 1.

II. The Art Does Not Teach Eliminating a Sour Taste but Suggests the Opposite.
	In response, the argument is primarily based on the amendment of updated claim limitation of claim 1 to provide for reducing a bitter and a sour taste of premature and/or HLB-infected oranges. This has been addressed using new secondary prior art(s) and evidentiary references in this office action.
In brief, the amendment claims to “reduce both a sour and a bitter” taste needs to address premature and HLB infected fruit. The reason is and it is known that HLB infection cause definitely more bitter taste (Shea et al. discloses that HLB infected fruit contains an enhanced amount of bitter taste (at least in [0002], [0009], [0067]) and if it is premature, it will have less sugar (NPL Albertini et al. discloses that acidity is reduced with the increased amount of sugar during maturation of orange etc. (at least Under, page 8335 Introduction) to have both predominantly bitter and sour taste. This has been addressed. 
	
III. Secondary Considerations Illustrate Non-Obviousness 
Applicants argued that the “secondary considerations including evidence of unexpected results, are not necessary for patentability because a prima facie case of 
In response, the examiner acknowledges this results presented under section III (pages 15, 16, Remarks section).   However, the examples are insufficient to overcome the above rejection because (1) applicants has not compared the claimed invention to the teachings of the reference and (2), more importantly, the resukts in Tables 1 A-D   are not commensurate in scope with the amended independent claim 1  because the examples are directed to specifics not defined by the claim 1. For example. 7.8 and 7.0 ppm limonin are only two points compared to broad range of at least 0.1 ppm limonin of claim 1 and components 9,-12, 29,30 41, 42 are few points and also limonin is one of the ingredients considered from independent amended claim 1. 
The examples no way allow the examiner to determine a trend for the results. Evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA
1960). See MPEP 716.02
	Therefore, the rejection is made as final.

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this  final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                       

/DONALD R SPAMER/Primary Examiner, Art Unit 1799